DETAILED ACTION 
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, Claim 1 are determined to be directed to an abstract idea.  The rationale for this determination is explained below:  The limitations of Claim 1, when examined as a whole to the examiners broadest reasonable interpretation; is directed to the abstract idea of collecting or gathering tangible seismic data and processing collected or gathered  tangible seismic data using a general purpose computer, and then storing the processed collected tangible seismic data within the general purpose computer.  The additional limitations or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer, and the recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Furthermore, the additional limitations are no more than a field of use or merely involve insignificant extra solution activity; e.g., data gathering, processing, and storing.  Viewed as a elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that Claim amounts to significantly more than the abstract idea itself.  Therefore, the Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
In order to overcome this rejection, the Examiner suggests add additional limitations that would elaborate how the data is extracted, for example “receiving pressure data and velocity data generated by one or more multi-component sensors of one or more streamers towed by a survey vessel”; storing the processed seismic data, for example, “storing the filtered wavefield in one of more computer-readable media”; and how the filtered and stored seismic data is utilizing in a way that the invention improves the art, for example, “wherein the stored the filtered wavefield in one or more computer-readable media generates one or more high-resolution seismic images of subterranean formations beneath a body of water”.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The two-step Subject Matter Eligibility Test was conducted, which is described in the 2014 Interim Guidance on Patent Subject Matter Eligibility and further discussed in the July 2015 Update to the Interim Eligibility Guidance. When considering subject matter eligibility under 35 U.S.C. 101, the first step is to determine whether the claims are “directed to one of the four statutory categories of invention” (process, machine, manufacture, or composition of matter).  If the claims are directed to one of the statutory categories, the next step is to determine if the claims “are not wholly directed to subject matter encompassing a judicially recognized exception”. See MPEP 2106.  In this step, first it must be determined whether the claims are directed to the concept of a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea). If a judicial exception is determined, it must additionally be determined whether the claims are a patent-eligible application of the judicial exception.  In the case where the judicial exception present in the claims is an abstract idea, a patent-eligible application is determined if any additional element in each claim taken individually or a combination of additional elements from the claims can be defined as sufficient to ensure that the claims amount to significantly more than the judicial exception itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea ‘of itself’ and mathematical relationships/formulas.  See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __, 134 S. Ct. 2347 (2014).

Claim 1 recites “A computer-implemented method for adjusting migration gather, the method comprising: generating a first migration gather based on acquired seismic data; generating a compensation volume based on reference data produced utilizing a reference seismic model; and applying the compensation volume to adjust the first migration gather”.

Claim 8 recites “A system, comprising: one or more memory devices storing instructions; and one or more processors configured to execute the instructions to perform operations comprising: generating a first migration gather based on acquired seismic data; generating a compensation volume based on reference data produced utilizing a reference seismic model; and applying the compensation volume to adjust the first migration gather”.

Claim 15 recites “a non-transitory computer-readable storage medium storing instructions 

For Step 1 of the Test, Claims 1, 8, and 15 are directed to one of the four statutory categories, which is a computer-implemented method, a system, a non-transitory computer-readable medium storing instructions that, when executed by a processor of a system, cause the system to perform a method for adjusting migration gather.  Confirm Step 1 of the Test is YES.

For Step 2A, Claims 1, 8, and 15 are directed to the concept of tracking one or more targets on a sonar image, defined by the limitations: 
generating a first migration gather based on acquired seismic data; 
generating a compensation volume based on reference data produced utilizing a reference seismic model; and 
applying the compensation volume to adjust the first migration gather.
The concept is similar to the abstract idea of “an idea of itself”. 
Several cases have found concepts relating to tracking one or more targets that can be performed on a general computer, such as “a method and system for detecting fraud in a credit card transaction between a consumer and a merchant over the Internet” (Cybersource Corporation v. Retail Decisions, Inc.); “a method for distributing copyright media products over the internet where the consumer receives a copyright media product at no cost in exvhange for veiwing an an idea of itself”.  Confirm Step 2A of the Test is YES.

For Step 2B, the additional claims are considered. The claims recite the additional elements of “a system”, “A non-transitory computer-readable storage medium storing instructions that, when executed by a processor of a system, cause the system to perform the claimed steps”.  Claims 1, 8, and 15 require no more than a generic computer to perform the generic functions that are well-understood, routine and conventional activities previously known in the industry. These conventional activities merely improve the abstract idea of obtaining and comparing personally identifiable information. While the additional elements limit the abstract idea to a specific field, there is no improvement to the functioning of the generic computer nor is there an improvement to another technology or technical field. 
Considering the additional elements individually, Claims 1, 8, and 15 do not include elements that are sufficient to amount to significantly more than the judicial exception. Considering the additional elements in combination does not add anything more than the elements analyzed individually that is significantly more than the abstract idea.  Confirm Step 2B of the Test is NO.  Therefore, the claims are not patent eligible.

In order to overcome the rejection of Claims 1, 8, and 15, the Examiner suggests adding additional limitations that would elaborate on for example upon other factors, “the benefits /improvements to the technical field of the uses of the steps of adjusting the first migration gather”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood by the Examiner, in view on the rejections of Claim(s) 1-20 under 35 USC § 101 above, Claim(s) 1-4, 7-11, a14-17, and 20 are rejected under 35 U.S.C. 102“(a)(1)” or “(a)(2)” or both as being anticipated by Calderon (US 2018/0275302 A1).
Referring to Claim 1, Calderon teaches a computer-implemented method for adjusting migration gather, the method comprising:
generating a first migration gather based on acquired seismic data ([0029]; (step 140); fig. 1);
generating a compensation volume based on reference data produced utilizing a reference seismic model ([0029]; (step 150); fig. 1);
applying the compensation volume to adjust the first migration gather ([0029]; (step 160); fig. 1).
Referring to Claim 2, Calderon teaches the method of claim 1, further comprising:
receiving data representing acquisition conditions used to acquire the seismic data (Step 110, seismic input data);
simulating, utilizing the reference seismic model, generation of seismic energy and recordation of reflections of the seismic energy at locations specified in the acquisition conditions to produce the reference data ([0029]-[0030]; fig. 1 reference model 120 get citations).

Referring to Claim 3, Calderon teaches the method of claim 2, wherein the reference seismic model is configured to carry out simulation using a reference earth model that models migration velocity in a same manner as an earth model utilized to generate the first migration gather ([0030]-[0031).

Referring to Claim 4, Calderon teaches the method of claim 3, wherein the reference earth model models subsurface density in a different manner compared to the earth model utilized to generate the first migration gather ([0031]).

Referring to Claim 7, Calderon teaches the method of claim 1, wherein the first migration gather is generated utilizing a reverse time migration (RTM) process ([0029]; 130 of Fig. 1).

Claim 8 is essentially the same as Claim 1 and refers to the system further comprising one or more memory devices storing instructions (203); one or more processors (202) configured to execute the instructions to perform operations of Claim 1.  Therefore Claim 8 is rejected for the same reasons as applied to Claim 1 above.	
Claim 9 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.

Claim 10 is essentially the same as Claim 3; and is therefore rejected for the same reasons as applied to Claim 3 above.

Claim 11 is essentially the same as Claim 4; and is therefore rejected for the same reasons as applied to Claim 4 above.

Claim 14 is essentially the same as Claim 7; and is therefore rejected for the same reasons as applied to Claim 7 above.

Claim 15, is essentially the same as Claim 1 and refers to the non-transitory computer-readable storage medium storing instructions that, when executed by a processor of a system, cause the system to perform a method for adjusting migration gather of claim 1

Claim 16, is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.

Claim 17 is essentially the same as Claim 3; and is therefore rejected for the same reasons as applied to Claim 3 above.

Claim 20 is essentially the same as Claim 7; and is therefore rejected for the same reasons 

Allowable Subject Matter
Claim(s) 5-6, 12-13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Claim(s) 5 is allowable for disclosing the reference earth model models the subsurface density utilizing a horizontal layered density model with a constant density change ratio between neighboring layers. These limitations, in combinations in the claims, were not found in the prior art.

Claim 12 is essentially the same as Claim 5; and is therefore objected to for the same reasons as applied to Claim 5 above.

Claim 18 is essentially the same as Claim 5; and is therefore objected to for the same reasons as applied to Claim 5 above.

Subsequent Dependent Claim(s) 6, 13, and 19 fail to remedy the deficiencies set forth in the objection of Claim(s) 5, 12, and 18 above.
	
Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tan, (US 2011/0288831 A1) teaches method and system for checkpointing during simulations.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 


/AMIE M NDURE/Examiner, Art Unit 3645 


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645